Dismissed and Opinion Filed May 6, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-13-01427-CV

                   GRACE (KATIE) CROCKETT, Appellant
                                  V.
                        PAT MILLIKEN, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-02160-2013

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      We reinstate this appeal. This case was abated on January 21, 2014 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was dismissed on February 4,

2014, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                        /Ken Molberg//
131427f.p05                             KEN MOLBERG
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GRACE (KATIE) CROCKETT,                       On Appeal from the County Court at
Appellant                                     Law No. 4, Collin County, Texas
                                              Trial Court Cause No. 004-02160-
No. 05-13-01427-CV          V.                2013.
                                              Opinion delivered by Justice
PAT MILLIKEN, Appellee                        Molberg. Justices Goldstein and
                                              Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 6th day of May, 2021.




                                       –3–